Citation Nr: 1144242
Decision Date: 12/02/11	Archive Date: 01/30/12

Citation Nr: 1144242	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-04 461	)	DATE DEC 02 2011
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In connection with his appeal the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2008 and accepted such hearing in lieu of an in-person hearing before the Board.  See 38 C.F.R. § 20.700(e).  A transcript of the hearing is associated with the claims files. 

In August 2008, the Board remanded this issue for further evidentiary development.

The Veteran submitted additional evidence in support of his appeal in February 2009, and a waiver of his right to have the evidence initially considered by the RO was submitted by his representative in March 2009.  

An April 2009 Board decision granted an increase in the 10 percent rating assigned for bilateral hearing loss to 30 percent beginning November 21, 2008.  However, by Order of a Deputy Vice Chairman of May 2011 the Board on its' own motion the Board is reconsidering that decision and the appeal will now be adjudicated by a panel of three Veterans Law Judge, none of whom participated in the original decision.  See 38 C.F.R. § 19.11.  By letter in May 2011 the Veteran and his representative were notified that the Board would reconsider the April 2009 decision and they were given a period of 60 days within which to submit additional evidence.  Additional evidence has been received and will be considered in rendering this decision.   

In other words, reconsideration of the April 2008 decision has been ordered by the authority granted to the Chairman in 38 U.S.C.A. § 7103 (West 2002) and the case is now before a Reconsideration Panel of the Board.  This decision replaces the decision of April 2009 on the issue of entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss. 

The Board is required by law to proceed as though the initial Board decision had never been entered, and, instead, to conduct a de novo review "based on the entire record of the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation."  38 U.S.C.A. § 7104(a) (West 2002); see also Boyer v. Derwinski, 1 Vet. App. 531 (1991).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the May 2011 letter notifying the Veteran and his representative that additional evidence could be submitted, additional evidence was received in the form of an April 2010 statement from a private audiologist.  It was reported that the Veteran was seen in April 2010 for an audiological assessment, at which time he reported having been deaf in the left ear and partially deaf in the right ear since his military service.  He had had numerous audiological evaluations over the years.  He complained that his tinnitus was continuous and occasionally caused dizziness and a little disorientation.  He did not use hearing aids during the day because noise from trains and other loud environmental sounds made him uncomfortable.  Audiometric testing revealed an essentially mild to severe mixed hearing loss in the right ear and a moderate to severe mixed hearing loss in the left ear.  Word recognition was fair in the right ear and poor in the left ear.  It was recommended that he have annual audiometric examinations.  

However, the results of the private audiometric testing in April 2010 were not reported in the form of threshold levels, in decibels at the relevant frequencies nor were the result of speech discrimination testing reported, much less whether the speech discrimination testing was conducted by the use of the Maryland CNC test, as required by 38 C.F.R. § 4.85(a).  

"Having found that §§ 4.2 and 19.9 do not limit the Secretary's duty to seek clarification only to VA medical examination reports, the Court recognizes that these regulations provide guidelines, not specific rules, regarding when examinations should be returned as inadequate (e.g., "[I]f a diagnosis is not supported by findings on the examination report...." (38 C.F.R. § 4.2); "[I]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper decision...." (38 C.F.R. § 19.9))."  Savage v. Shinseki, 24 Vet. App. 259, 270 (2010).   

"[T]he Court holds that nothing in VA's statutes or regulations, or in this Court's caselaw, limits VA's authority or duty to return inadequate medical examination reports to only those reports prepared by VA medical examiners. Accordingly, when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification, both as limited elsewhere in this opinion, could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); Tyrues, 23 Vet. App. at 184; 38 C.F.R. §§ 4.2, 19.9(a)."  Savage v. Shinseki, 24 Vet. App. 259, 269 (2010).   

In light of the holding in Savage, Id., the RO should attempt to obtain the results of the audiometric testing conducted by the private audiologist in April 2010, and request that the audiologist clarify the results of pure tone threshold testing, in decibels at 1,000 Hertz; 2,000 Hertz; 3,000 Hertz; and 4,000 Hertz in each ear as well as the Veteran discrimination ability by use, as required by VA regulation, of the Maryland CNC word list; and that the audiologist may certify, if applicable, that the use of speech discrimination testing is not appropriate because of language difficulties, inconsistent speech discrimination score, or other reasons; or if, under 38 C.F.R. § 4.86(a) [when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately] or 38 C.F.R. § 4.86(b) [when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately].

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Veteran the appropriate release and contact the private audiologist that conducted the audiometric testing in April 2010 and request that the private audiologist provide the information requested above.  

The private audiologist should be invited to provide an opinion as to the effect the Veteran's bilateral hearing loss has on his ability to work and his daily life.  In doing so, the examiner should opine to what extent, if any, the Veteran's hearing loss causes functional or occupational impairment.  

2.  If the private audiologist should fail to provide the information requested above, the veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral hearing loss.  If needed, the claims folder should be made available.  

a.  The audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b.  The examiner should then provide an opinion as to the effect the Veteran's hearing loss has on his ability to work and his daily life.  In doing so, the examiner should opine to what extent, if any, the Veteran's hearing loss causes functional or occupational impairment.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the most recent Supplemental Statement of the Case (SSOC) was issued.  

4.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________			__________________________
      MARK D. HINDIN					MICHAEL A. PAPPAS
      Veterans Law Judge					Veterans law Judge
      Board of Veterans' Appeals				Board of Veterans' Appeals


		
	DEBORAH W. SINGLETON
	Veterans law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Citation Nr: 0914088	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2008 and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008). A transcript of the hearing is associated 
with the claims files.

In August 2008, the Board remanded this issue for further 
evidentiary development.  It has since returned to the Board 
for further appellate action.

The Veteran submitted additional evidence in support of his 
appeal in February 2009, and a waiver of his right to have 
the evidence initially considered by the RO was submitted by 
his representative in March 2009.


FINDINGS OF FACT

1.  Prior to November 21, 2008, the Veteran had level I 
impairment in the right ear and level XI impairment in the 
left ear.

2.  Beginning November 21, 2008, the Veteran has had level IV 
impairment in the right ear and level IX impairment in the 
left ear.





CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability warrants a 10 
percent rating prior to November 21, 2008, and a 30 percent 
rating beginning November 21, 2008.    38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in June 2005 and July 2006.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  They also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the July 2006 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in December 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran was granted service connection for hearing loss 
of the left ear in a February 1972 rating decision.  The 
disability was assigned a 10 percent rating, effective 
September 2, 1971.  He was later granted service connection 
for hearing loss of the right ear in a November 2001 rating 
decision.  The Veteran's claim was subsequently treated as a 
bilateral hearing loss claim, and the 10 percent disability 
rating was maintained.  The Veteran alleges that his 
bilateral hearing loss has increased in severity such as to 
warrant a higher rating.

The Veteran was afforded several VA audiological examinations 
in response to his claim.  In February 2006, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       15            40           50           
x   55             40
Left                         40            55            70           
x   65            65

Speech discrimination was measured at 92 percent for the 
right ear and 32 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level XI in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 10 percent 
rating.  

The Veteran was afforded another VA audiology examination in 
April 2007.  Puretone thresholds in decibels (db) for the 
four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       20            45           50           
x  60         43.75
Left                         60            70            75           
x  70        68.75

Speech discrimination was measured at 92 percent for the 
right ear and 24 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level XI in the 
left ear.  See 38 C.F.R.          § 4.85, Table VI.  These 
results evidence an exceptional pattern of hearing impairment 
in the left ear, but the numeric designation under Table VIA 
is also level XI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a 10 percent rating.

On VA audiological evaluation on November 21, 2008, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       30            55           60           
x  55             50
Left                         55            85            85           
x  85            80

Speech discrimination was measured at 88 percent for the 
right ear and 36 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level II in the right ear and level IX in the 
left ear.   See 38 C.F.R.      § 4.85, Table VI.  Application 
of the levels of hearing impairment in each ear to Table VII 
at 38 C.F.R. § 4.85 produces a 10 percent rating.  

The results for both ears qualify as an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86.  Under Table 
VIA, the hearing impairment in the Veteran's left ear is 
level VII, and the hearing impairment in his right ear is 
level III.  The designation for his right ear is elevated to 
the next higher level, level IV.  Level IX hearing in the 
left ear (Table VI) and level IV hearing in the right ear 
(Table VIA) is considered 30 percent disabling under Table 
VII at 38 C.F.R. § 4.85.  Accordingly, the Board concludes 
that an increased rating of 30 percent is warranted from 
November 21, 2008.

A private audiology report from July 2008 submitted by the 
Veteran cannot be used for VA rating purposes because the 
private examiner did not state whether the speech 
discrimination readings provided in the reports are 
consistent with Maryland CNC.  The Board does not presume 
that they are consistent with this standard.  VA regulations 
provide that an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC).  38 C.F.R.    § 4.85 (a).  No alternative 
method for speech discrimination is provided.  Hearing 
impairment can be calculated without reference to speech 
discrimination when the examiner certifies that use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Here, there is no such certification, and the 
private examiner's inclusion of speech discrimination results 
would indicate that he found no such difficulties.  
Additionally, it is noted that the private audiology 
evaluation report includes audiometric findings of pure tone 
hearing threshold levels in graphic instead of numeric form.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of the Veteran's bilateral hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).

The Board has considered the Veteran's contentions, found in 
various statements and his videoconference hearing testimony 
in June 2008, that he experiences severe hearing loss, even 
with his hearing aids, as well as various statements from the 
Veteran's friends and ex-wife contending that his hearing 
loss has gotten increasingly worse over the years.  However, 
the Board is bound by the provisions of the rating schedule 
and VA regulations in assigning a disability rating.  The 
rating schedule for hearing loss is quite specific in the 
type of testing that must be conducted and the ranges of test 
results that correspond with a particular rating.  The 
testing that was conducted in accordance with VA regulations 
demonstrates that there was insufficient hearing impairment 
prior to November 21, 2008, to warrant a higher rating but 
also establish that a 30 percent rating is warranted from 
November 21, 2008.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned ratings, to include the increased rating granted 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

The Board having determined that the Veteran's bilateral 
hearing loss disability warrants a 10 percent rating prior to 
November 21, 2008, and a 30 percent rating from November 21, 
2008, the benefit sought on appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


